Citation Nr: 0014183	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disability from 
Epstein-Barr virus, to include as due to exposure to Agent 
Orange.

2.  Entitlement to service connection for thyroid disability, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had honorable active duty from December 1965 to 
November 1968.  In an April 1990 administrative decision, it 
was determined that his active duty service from December 
1968 to August 1974 was under dishonorable conditions and 
that he is not eligible for compensation benefits based upon 
this period of service.  A January 1999 action of the Board 
of Veterans' Appeals (Board) denied the veteran's appeal with 
respect to the following issues: whether new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for back disability; entitlement to 
service connection for bilateral foot disability; entitlement 
to service connection for peripheral neuropathy, to include 
as due to exposure to Agent Orange; entitlement to service 
connection for gastrointestinal disability, to include as due 
to exposure to Agent Orange; and entitlement to service 
connection for hepatitis, to include as due to exposure to 
Agent Orange.  The Board also remanded the issues listed on 
the title page to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development, to include adjudication of the raised issue of 
entitlement to service connection for irritable bowel 
syndrome as due to service-connected post-traumatic stress 
disorder (PTSD).  The case was returned to the Board in 
January 2000.

A November 1999 rating decision denied entitlement to service 
connection for irritable bowel syndrome as due to service-
connected PTSD, and the veteran was notified of this action 
in December 1999.  A May 2000 informal hearing presentation 
is construed by the Board as a notice of disagreement with 
the November 1999 denial.  Since no statement of the case has 
been issued, this matter is referred to the RO for a 
statement of the case on the issue of entitlement to service 
connection for irritable bowel syndrome as due to service-
connected PTSD.

FINDINGS OF FACT

1.  The claim for service connection for disability from 
Epstein-Bar virus, including as due to exposure to Agent 
Orange, is not plausible.

2.  All available evidence necessary for an equitable 
decision on the veteran's claim for service connection for 
thyroid disability has been obtained by the RO. 

3.  The veteran does not have a chronic thyroid disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for disability from 
Epstein-Barr virus, to include as due to service exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Thyroid disability was not incurred in or aggravated by 
service, to include service exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented  claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

The veteran's service medical records reveal that he appeared 
to have herpes zoster lesions in April 1968.  The only 
abnormality noted on discharge physical examination in 
November 1968 was a herpes zoster scar on the left posterior 
chest. 

The veteran was hospitalized at a VA hospital in May 1990 
with psychiatric and alcohol problems.  The veteran noted a 
weight loss of 26 pounds over the previous several months 
with dysuria and right flank pain.  Physical examination did 
not reveal any pertinent abnormality.  The discharge 
diagnoses were alcohol dependence and PTSD.

October 1990 thyroid tests revealed a low T4 of 3.2 
(reference range from 6.1 to 11.8) and a low T7 of 1.06 
(reference range from 1.35 to 4.6), with T3 RU and TSH within 
the reference ranges.  Subsequent VA hospital, examination, 
and outpatient treatment records prior to October 1996 
primarily refer to the veteran's psychiatric, alcohol, and 
back problems.  There is no diagnosis of Epstein-Barr virus 
prior to October 1996.  

Laboratory tests were conducted in October 1996.  It was 
noted that the results were interpreted as suggestive of an 
Epstein-Barr virus infection at some undetermined time in the 
past.  Thyroid test results were all within the reference 
ranges provided.  A VA outpatient record dated in November 
1996 contains the notations that a yearly laboratory report 
showed Epstein-Barr virus in the past, most probably during 
military service, and that the veteran had borderline low 
thyroid function studies, probably autoimmune and probably 
developing during military service..

The veteran testified at a personal hearing at the RO in 
March 1997 that he began having problems with Epstein-Barr in 
service, that he was told approximately 4 years prior to the 
hearing that he had a thyroid problem, and that he was taking 
medication for his thyroid problem.  The veteran testified at 
his personal hearing before the undersigned sitting at the 
Board in June 1998 that he had a rash on several areas of his 
body and that he had symptoms of thyroid disability prior to 
the post-service diagnosis of a thyroid disorder.

VA laboratory tests were conducted in November 1997 and March 
1999.  T4 in November 1997 was low at 4.40 (reference range 
from 5 to 11), while T3 and the free thyroid index were 
within the reference ranges.  In March 1999, T4 was low at 
4.83 (reference range from 5 to 11) and T3 was elevated at 
39.35 percent (reference range from 25 to 36 percent); CRP 
and TSH were within the reference ranges.  Blood tests in 
March 1999 contained results that were considered suggestive 
of an Epstein-Barr virus infection at some undetermined time 
in the past.  

On VA thyroid examination in September 1999, the veteran said 
that he began having symptoms of occasional difficulty 
swallowing and that thyroid studies were subsequently 
obtained in November 1996.  He was treated with thyroid pills 
for approximately six months and then was told that he did 
not require them any further.  At the time of the September 
1999 examination, the veteran was not taking any thyroid 
medication.  He complained of fatigability and of feeling 
cold most of the time.  He reported a 23 pound weight loss 
over the previous six months.  

Physical examination of the thyroid in September 1999 was 
within normal limits without any evidence of thyromegaly or 
nodularity.  It was noted that thyroid tests in March 1999 
showed a T4 that was just below the reference range, a T3 
uptake that was just above the reference range, and a TSH 
that was within the normal range.  The examiner also noted 
that the October 1996 thyroid test results were all well 
within the normal range.  The diagnosis was no diagnosable 
condition of the thyroid at the current time.  The examiner, 
who indicated that he had extensively reviewed the record, 
noted that the veteran's TSH was within the normal range and 
that the other laboratory values, although indicated as being 
either high or low, were essentially normal and did not 
represent thyroid disease in light of a normal TSH.

On VA infectious diseases examination in September 1999, the 
examiner noted that the veteran denied any known history of 
mononucleosis or treatment for mononucleosis or Epstein-Barr 
virus.  The veteran reported symptoms of fatigue, occasional 
night sweats, and feeling cold most of the time.  He did not 
recall the exact date of the onset of his symptoms.  Physical 
examination did not reveal any pertinent abnormality.  The 
diagnosis was previous Epstein-Barr virus infection.  The 
examiner concluded that there was no evidence of active 
Epstein-Barr virus and that he was unable to determine, 
without resorting to speculation, the exact time at which the 
veteran incurred the virus.  The examiner also noted that he 
had reviewed the record and that the notation that the 
veteran most probably had Epstein-Barr virus during military 
service was not substantiated.

The Board notes that service medical records show no evidence 
of Epstein-Barr virus.  The post-service medical evidence 
shows that the results of laboratory testing in October 1996 
and subsequently suggested that the veteran had been infected 
with the Epstein-Barr virus sometime in the past.  The 
November 1996 VA outpatient record indicates that this 
infection probably occurred while the veteran was in the 
military, while the September 1999 examiner stated that this 
opinion was not substantiated by the record and that it was 
not possible without resort to speculation to determine when 
prior to October 1996 the infection occurred.  Regardless of 
when the infection occurred, the record contains no medical 
evidence of active Epstein-Barr virus and no medical evidence 
of any current disability due to the Epstein-Barr virus.  To 
the contrary, the September 1999 examination disclosed no 
evidence of active Epstein-Barr virus and no evidence of any 
current disability due to the Epstein-Barr virus.  Since 
there is no competent evidence of current disability from the 
Epstein-Barr virus, this claim must be denied as not well 
grounded.

The record does contain post-service medical evidence 
suggesting the presence of current thyroid disability and 
suggesting that the disability originated in service.  
Therefore, the Board has found this claim to be well 
grounded.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.   

The Board notes that the evidence supportive of the claim is 
limited to the November 1996 VA outpatient record indicating 
that the veteran had borderline low thyroid functioning, 
which was probably autoimmune and probably developed during 
military service.  However, this record does not otherwise 
identify the nature of the veteran's thyroid disorder.  The 
claims folders do include later abnormal laboratory test 
results, but they do not identify any thyroid disorder.  
Pursuant to the Board's remand, the veteran underwent a VA 
examination in September 1999 which disclosed no clinical 
evidence of any thyroid disorder.  This examiner reviewed the 
record, to include the earlier laboratory studies, and 
concluded that the veteran did not have a thyroid disability.  
This examiner also properly supported this conclusion.  
Therefore, the Board has found this report to be more 
persuasive than the November 1996 record supporting the 
claim.  Accordingly, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
does not have a chronic thyroid disability.  The Board having 
so concluded, there is no need to address whether the claimed 
disability is due to Agent Orange exposure.  



ORDER

Service connection for disability from Epstein-Barr virus, to 
include as due to exposure to Agent Orange, is denied.

Service connection for thyroid disability, to include as due 
to exposure to Agent Orange, is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

